ey 3: Veen 00248CREPD Tea Was hy ah 1S Filed 12/08/20 Page 1 of 1

|
i

BP-A0308 ADMINISTRATIVE DETENTION ORDER _ U.S. DEPARTMENT OF JUSTICE

 

 

 

ANAT . | _ . FEDERAL BUREAU OF PRISONS
FCI Loretto .
Institution

 
    

Date/Time: 08-25-2020/ 1:30 P.M

 

TO: Special Housing Unit Officer

FROM: M. Friend / Lieutenant, , (Name/Title)

 
 

, Reg. No._14192-084 _ in Administrative Detention
(a) Is pending an investigation for a violation of Bureau regulations;
- a ematie nt
v (b) Is pending an SIS investigation.
(c) Is pending investigation or trial for a criminal act;

(d) Istobe admitted to Administrative Detention

(1) Since the inmate has requested admission for protection;

q -
| hereby request placement in Administrative Detention for my own protection.

Inmate Signature/Register No.:

 

 

Staff Witness Printed Name Signature:

(2) Since a serious threat exists to individual's safety as perceived by staff, although person has not requested admission; referral of
the necessary information will be forwarded for an appropriate hearing by the SRO.

(e) Is pending transfer or is in holdover status during transfer.

(f) Is pending classification; or

(g) Is terminating confinement in Disciplinary Segregation and has been ordered into Administrative Detention by the Warden's
designee. ,

It is this Correctional Supervisor's decision based on all the circumstances that the above named inmate’s continued presence in the general
population poses a serious threat to life, property, self, staff, other inmates, or to the security or orderly running of the institution because*

Pending SIS Investigation . .

7

 

 

Therefore, the above named inmate is to be placed in Administrative Detention until further notice. The inmate received a copy of this Order on

(date / time)

StaffWitness Signature/Printed Name Welch, LT | cee Date 08-25-2020

Supervisor 24 hour review of placement: Sigahtare/Printed name

* In the case of DHO action, reference to that order is sufficient. ‘In other cases, the Correctional Supervisor will make an independent review and decision, which is
documented here. .
Record Copy - Inmate Concerned (not necessary if placement is a result of holdover status); Copy - Captain; Copy - Unit Manager; Copy - Operation Supervisor
- Administrative Detention Unit; Copy — Psychology; Copy - Central File

 

 

PDF Prescribed by P5270 ; (Replaces BP-A0308 of JAN 388.)
